      2:20-cr-00527-RMG         Date Filed 03/10/21       Entry Number 19        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


United States of America,           )
                                    )
      vs.                           )                 Criminal No. 2:20cr527
                                    )
                                    )
Abraham Elijah Jenkins.             )
             Defendant.             )                 ORDER
____________________________________)


       Due to the emergency circumstances created by the COVID-19 pandemic, the District

Court has been given the authority and developed the capacity to conduct criminal sentencings

via video or telephone for defendants presently detained in a detention facility. These

proceedings have several significant limitations, the most notable being that the defendant is not

personally in the presence of the District Judge and cannot make an in-person appeal to the

Court. Other limitations include a capacity to include only four locations via video (with three

being used by the defendant, defense attorney, and District Judge) and the likely necessity that

witnesses and family members wishing to speak on behalf of the defendant would be

participating over telephone lines.1

       The Court’s present intention is to schedule video or telephone sentencings only where

the defendant consents to such a hearing and there is a likely time-served sentence or where a

sentence is fixed by law or by agreement. Otherwise, the Court will continue the sentencing

hearing until in-person proceedings can be accomplished without placing undue health risks on

defendants, their families, court personnel, attorneys, and others who may wish to attend the
                                                  1

 Where video sentencing is not available, the District Court is authorized to conduct sentencings via
telephone only. The Court views telephone hearings to have the same limitations, if not more, than
video sentencing.
      2:20-cr-00527-RMG         Date Filed 03/10/21      Entry Number 19        Page 2 of 2




sentencing. In the event that a defendant who does not have a likely time-served sentence or a

sentence fixed by law or agreement desires nonetheless to schedule a video or telephone

sentencing, the defendant may move before the Court to conduct such a sentencing. The motion

should state that the defendant has obtained advice of counsel on the issue and is aware of the

limitations imposed by a video or telephone sentencing and the right to have an in-person

proceeding at a later date. The motion should also advise the Court of the number of family

members or friends who wish to speak at the sentencing, as well as any objections to the

Presentence Report that may require the presence of witnesses to testify. Any motion should

include a certification from the defense attorney that he or she has fully consulted with the

defendant regarding the motion for video or telephone sentencing. The Government will be

asked to respond to any defense motion for a video and telephone hearing and advise the Court

whether any victim wishes to be heard at the sentencing and, if so, whether the victim objects to

a video or telephone hearing.

       The Court will then consider and rule on the motion. Any decision will be made by the

Court after carefully weighing whether the limitations of video or telephone sentencing may

interfere with the Court’s ability to conduct a proper and appropriate sentencing hearing.

       AND IT IS SO ORDERED.



                                                     S/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge



March 10, 2021
Charleston, South Carolina
